DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed on 12/30/2021 with respect to claims 1 – 10 and 12 – 20 have been considered but are moot in view of the new ground(s) of rejection. 
 
Specification (repeated from previous office action)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9, 12 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US PgPub No. 2016/0037067) in view of HUANG (US PgPub No. 2014/0111632).
Regarding claim 1, LEE teaches a method for photographing to improve image quality (figure 3), applied to a mobile terminal (figure 1 item 101), the method comprising: determining a target number N based on whether the mobile terminal is in a present photographing scenario, wherein N is a positive integer (abstract and paragraphs 0006 – 0008, 0017, 0043, 0047 – 0048, 0051, 0087 – 0090, 0094, 0105 – 0106, 0111, 0113, 0133 – 0134 – 0139, 0153 – 0154, and 0158; number of photographic captures wherein determining a target number N based on whether the mobile terminal is in a present photographing scenario, wherein N is a positive integer); responsive to detecting a photographing instruction, continuously acquiring N frames of images meeting a preset photographing parameter (figure 3 item 303; responsive to detecting a photographing instruction, continuously acquiring N frames of images meeting a preset photographing parameter); and determining a target image according to image quality of the N frames of images and outputting the target image (figure 3 item 305; determining a target image according to image quality of the N frames of images and outputting the target image).

More specifically, HUANG teaches wherein continuously acquiring the N frames of images meeting the preset photographing parameter comprises: continuously acquiring the N frames of images using a same exposure parameter (paragraph 0039; wherein continuously acquiring the N frames of images meeting the preset photographing parameter comprises: continuously acquiring the N frames of images using a same exposure parameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of HUANG with the teachings of LEE because HUANG teaches that the system results fixed exposure that is calibrated so that the camera is likely to capture an acceptable image under a wide range of conditions including ambient light images and flash images thereby improving imaging in LEE.

Regarding claim 2, as mentioned above in the discussion of claim 1, LEE in view of HUANG teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the photographing scenario comprises a movement state or stationary state of the mobile terminal, and the method further comprises: responsive to that the mobile or, responsive to that the mobile terminal is in the stationary state, determining that the target number N is equal to a preset value (paragraph 0084; responsive to that the mobile terminal is in the stationary state, determining that the target number N is equal to a preset value).

Regarding claim 3, as mentioned above in the discussion of claim 1, LEE in view of HUANG teach all of the limitations of the parent claim.  Additionally, LEE teaches obtaining ambient brightness of the mobile terminal (abstract and paragraphs 0044 – 0052, 0084 – 0098, 0126 – 0139, and 0153 – 0154; obtaining ambient brightness of the mobile terminal); and adjusting the target number N according to the ambient brightness, the target number N being negatively correlated with the ambient brightness (abstract and paragraphs 0044 – 0052, 0084 – 0098, 0126 – 0139, and 0153 – 0154; adjusting the target number N according to the ambient brightness, the target number N being negatively correlated with the ambient brightness).

claim 4, as mentioned above in the discussion of claim 3, LEE in view of HUANG teach all of the limitations of the parent claim.  Additionally, LEE teaches determining a determination manner for the image quality according to the ambient brightness, wherein determining the target image according to the image quality of the N frames of images and outputting the target image comprises: determining the image quality of the N frames of images according to the determination manner respectively (abstract and paragraphs 0044 – 0052, 0084 – 0098, 0126 – 0139, and 0153 – 0154; determining a determination manner for the image quality according to the ambient brightness, wherein determining the target image according to the image quality of the N frames of images and outputting the target image comprises: determining the image quality of the N frames of images according to the determination manner respectively); and determining the target image according to the image quality and outputting the target image (abstract and paragraphs 0044 – 0052, 0084 – 0098, 0126 – 0139, and 0153 – 0154; determining the target image according to the image quality and outputting the target image).

Regarding claim 5, as mentioned above in the discussion of claim 4, LEE in view of HUANG teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein determining the determination manner for the image quality according to the ambient brightness comprises: responsive to that the ambient brightness is greater than a first brightness threshold, determining that the determination manner for the image quality is gradient calculation; or, responsive to that the ambient brightness is less than or equal to a first brightness threshold, determining that the determination manner for the 

Regarding claim 6, as mentioned above in the discussion of claim 4, LEE in view of HUANG teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein determining the target image according to the image quality of the N frames of images and outputting the target image comprises: selecting an image with highest image quality as the target image according to the image quality of the N frames of images and outputting the target image (figure 3 item 305; wherein determining the target image according to the image quality of the N frames of images and outputting the target image comprises: selecting an image with highest image quality as the target image according to the image quality of the N frames of images and outputting the target image); or, selecting and fusing M frames of images with highest image quality according to the image quality of the N frames of images to generate and output the target image, M being a positive integer less than N (figure 3 item 305; selecting and fusing M frames of images with highest image quality according to the image quality of the N frames of images to generate and output the target image, M being a positive integer less than N).

Regarding claim 7, as mentioned above in the discussion of claim 6, LEE in view of HUANG teach all of the limitations of the parent claim.  Additionally, LEE teaches determining an image quality screening threshold according to the ambient brightness, wherein determining the target image according to the image quality of the N frames of or, selecting M frames of images with highest image quality from the K frames of images and fusing the M frames of images to generate and output the target image, M being a positive integer less than K (figure 3 item 305; abstract and paragraphs 0006 – 0008, 0017, 0043, 0047 – 0048, 0051, 0087 – 0090, 0094, 0105 – 0106, 0111, 0113, 0133 – 0134 – 0139, 0153 – 0154, and 0158 selecting M frames of images with highest image quality from the K frames of images and fusing the M frames of images to generate and output the target image, M being a positive integer less than K).

Regarding claim 8, as mentioned above in the discussion of claim 7, LEE in view of HUANG teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the image quality screening threshold is positively correlated with the ambient brightness (abstract and paragraphs 0044 – 0052, 0084 – 0098, 0126 – 0139, and 0153 

Regarding claim 9, as mentioned above in the discussion of claim 1, LEE in view of HUANG teach all of the limitations of the parent claim.  Additionally, LEE teaches determining a region of interest (ROI) in each frame of image based on a set photographic mode (paragraph 0050, 0090, and 0112; determining a region of interest (ROI) in each frame of image based on a set photographic mode); and determining image quality of ROIs in the N frames of images as the image quality of the N frames of images respectively (paragraph 0050, 0090, and 0112; determining image quality of ROIs in the N frames of images as the image quality of the N frames of images respectively).

Regarding claim 12, LEE teaches a device for photographing (figure 1 item 180), applied to a mobile terminal (figure 1 item 101), the device comprising: one or more processors (figure 1 item 120); and a memory configured to store instructions executable by the processor (figure 1 item 130), wherein the one or more processors are configured to: determine a target number N based on whether the mobile terminal is in a present photographing scenario, wherein N is a positive integer (abstract and paragraphs 0006 – 0008, 0017, 0043, 0047 – 0048, 0051, 0087 – 0090, 0094, 0105 – 0106, 0111, 0113, 0133 – 0134 – 0139, 0153 – 0154, and 0158; wherein the one or more processors are configured to: determine a target number N based on whether the mobile terminal is in a present photographing scenario, wherein N is a positive integer); responsive to detecting a photographing instruction, continuously acquire N frames of images meeting a preset 
However, LEE fails to teach wherein the one or more processors are further configured to: continuously acquire the N frames of images using a same exposure parameter. HUANG, on the other hand teaches wherein the one or more processors are further configured to: continuously acquire the N frames of images using a same exposure parameter.
More specifically, HUANG teaches wherein the one or more processors are further configured to: continuously acquire the N frames of images using a same exposure parameter (paragraph 0039; wherein the one or more processors are further configured to: continuously acquire the N frames of images using a same exposure parameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of HUANG with the teachings of LEE because HUANG teaches that the system results fixed exposure that is calibrated so that the camera is likely to capture an acceptable image under a wide range of conditions including ambient light images and flash images thereby improving imaging in LEE.

Regarding claim 13, as mentioned above in the discussion of claim 12, LEE in view of HUANG teach all of the limitations of the parent claim.  Additionally, LEE teaches or, responsive to that the mobile terminal is in the stationary state, determine that the target number N is equal to a preset value (paragraph 0084; responsive to that the mobile terminal is in the stationary state, determine that the target number N is equal to a preset value).

Regarding claim 14, as mentioned above in the discussion of claim 12, LEE in view of HUANG teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the photographing scenario comprises ambient brightness of the mobile terminal (abstract and paragraphs 0044 – 0052, 0084 – 0098, 0126 – 0139, and 0153 – 0154; wherein the photographing scenario comprises ambient brightness of the mobile terminal); and the one or more processors are further configured to obtain ambient brightness of the mobile terminal and adjust the target number N according to the ambient 

Regarding claim 15, as mentioned above in the discussion of claim 14, LEE in view of HUANG teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the one or more processors are further configured to: determine a determination manner for the image quality according to the ambient brightness (abstract and paragraphs 0044 – 0052, 0084 – 0098, 0126 – 0139, and 0153 – 0154; wherein the one or more processors are further configured to: determine a determination manner for the image quality according to the ambient brightness); determine the image quality of the N frames of images according to the determination manner respectively (abstract and paragraphs 0044 – 0052, 0084 – 0098, 0126 – 0139, and 0153 – 0154; determine the image quality of the N frames of images according to the determination manner respectively); and determining the target image according to the image quality and outputting the target image (abstract and paragraphs 0044 – 0052, 0084 – 0098, 0126 – 0139, and 0153 – 0154; determining the target image according to the image quality and outputting the target image).

Regarding claim 16, as mentioned above in the discussion of claim 15, LEE in view of HUANG teach all of the limitations of the parent claim.  Additionally, LEE teaches or, responsive to that the ambient brightness is less than or equal to a first brightness threshold, determine that the determination manner for the image quality is a deep learning network (paragraph 0051; responsive to that the ambient brightness is less than or equal to a first brightness threshold, determine that the determination manner for the image quality is a deep learning network).

Regarding claim 17, as mentioned above in the discussion of claim 15, LEE in view of HUANG teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the one or more processors are further configured to: select an image with highest image quality as the target image according to the image quality of the N frames of images and output the target image (figure 3 item 305; wherein the one or more processors are further configured to: select an image with highest image quality as the target image according to the image quality of the N frames of images and output the target image); or, select and fuse M frames of images with highest image quality according to the image quality of the N frames of images to generate and output the target image, M being a positive integer less than N (figure 3 item 305; select and fuse M frames of images with highest image quality according to the image quality of the N frames of images to generate and output the target image, M being a positive integer less than N).

claim 18, as mentioned above in the discussion of claim 17, LEE in view of HUANG teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the one or more processors are further configured to: determine an image quality screening threshold according to the ambient brightness and select K frames of images with image quality higher than the image quality screening threshold out of the N frames of images according to the image quality screening threshold, K being a positive integer less than N (abstract and paragraphs 0044 – 0052, 0084 – 0098, 0126 – 0139, and 0153 – 0154; wherein the one or more processors are further configured to: determine an image quality screening threshold according to the ambient brightness and select K frames of images with image quality higher than the image quality screening threshold out of the N frames of images according to the image quality screening threshold, K being a positive integer less than N); and select the image with highest image quality from the K frames of images as the target image for output (figure 3 item 305; select the image with highest image quality from the K frames of images as the target image for output) or, select M frames of images with highest image quality from the K frames of images and fuse the M frames of images to generate and output the target image, M being a positive integer less than K (figure 3 item 305; abstract and paragraphs 0006 – 0008, 0017, 0043, 0047 – 0048, 0051, 0087 – 0090, 0094, 0105 – 0106, 0111, 0113, 0133 – 0134 – 0139, 0153 – 0154, and 0158; select M frames of images with highest image quality from the K frames of images and fuse the M frames of images to generate and output the target image, M being a positive integer less than K).

claim 20, LEE teaches a non-transitory computer-readable storage medium, having stored instructions therein that, when executed by a processor of a mobile terminal, cause the mobile terminal to perform (paragraphs 0008, 0034, 0037 – 0038, and 0162) acts comprising: determining a target number N based on whether the mobile terminal is in a present photographing scenario, wherein N is a positive integer (abstract and paragraphs 0006 – 0008, 0017, 0043, 0047 – 0048, 0051, 0087 – 0090, 0094, 0105 – 0106, 0111, 0113, 0133 – 0134 – 0139, 0153 – 0154, and 0158; number of photographic captures wherein determining a target number N based on whether the mobile terminal is in a present photographing scenario, wherein N is a positive integer); responsive to detecting a photographing instruction, continuously acquiring N frames of images meeting a preset photographing parameter (figure 3 item 303; responsive to detecting a photographing instruction, continuously acquiring N frames of images meeting a preset photographing parameter); and determining a target image according to image quality of the N frames of images and outputting the target image (figure 3 item 305; determining a target image according to image quality of the N frames of images and outputting the target image).
However, LEE fails to teach wherein continuously acquiring the N frames of images meeting the preset photographing parameter comprises: continuously acquiring the N frames of images using a same exposure parameter. HUANG, on the other hand teaches wherein continuously acquiring the N frames of images meeting the preset photographing parameter comprises: continuously acquiring the N frames of images using a same exposure parameter.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of HUANG with the teachings of LEE because HUANG teaches that the system results fixed exposure that is calibrated so that the camera is likely to capture an acceptable image under a wide range of conditions including ambient light images and flash images thereby improving imaging in LEE.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US PgPub No. 2016/0037067) in view of HUANG (US PgPub No. 2014/0111632) in view of BEN ISRAEL (US PgPub No. 2015/0029349).
Regarding claim 10, as mentioned above in the discussion of claim 9, LEE in view of HUANG teach all of the limitations of the parent claim.
However, LEE fails to teach wherein determining the ROI in each frame of image based on the set photographic mode comprises: responsive to that the photographic mode is a portrait mode, detecting a face region in each frame of image, and determining the face region as the ROI; or, responsive to that the photographic mode is a non-portrait mode, determining a central region of each frame of image as the ROI. BEN ISRAEL, on 
More specifically, BEN ISRAEL teaches wherein determining the ROI in each frame of image based on the set photographic mode comprises: responsive to that the photographic mode is a portrait mode, detecting a face region in each frame of image, and determining the face region as the ROI (paragraphs 0009, 0057, 0082, and 0113; responsive to that the photographic mode is a portrait mode, detecting a face region in each frame of image, and determining the face region as the ROI); or, responsive to that the photographic mode is a non-portrait mode, determining a central region of each frame of image as the ROI (paragraphs 0009, 0057, 0082, and 0113; responsive to that the photographic mode is a non-portrait mode, determining a central region of each frame of image as the ROI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of BEN ISRAEL with the teachings of LEE in view of HUANG because in paragraph 0030 BEN ISRAEL teaches that the system results in enhancing improves the signal to noise ratio of the base picture thereby improving imaging in LEE.

Regarding claim 19, as mentioned above in the discussion of claim 12, LEE in view of HUANG teach all of the limitations of the parent claim.

However, LEE fails to teach wherein the processor is specifically configured to: detect a face region in each frame of image and determine the face region as the ROI responsive to that the photographic mode is a portrait mode, or, determine a central region of each frame of image as the ROI responsive to that the photographic mode is a non-portrait mode. BEN ISRAEL, on the other hand teaches wherein the processor is specifically configured to: detect a face region in each frame of image and determine the face region as the ROI responsive to that the photographic mode is a portrait mode, or, determine a central region of each frame of image as the ROI responsive to that the photographic mode is a non-portrait mode.
More specifically, BEN ISRAEL teaches wherein the processor is specifically configured to: detect a face region in each frame of image and determine the face region as the ROI responsive to that the photographic mode is a portrait mode (paragraphs 0009, 0057, 0082, and 0113; responsive to that the photographic mode is a portrait mode, detecting a face region in each frame of image, and determining the face region as the ROI); or, determine a central region of each frame of image as the ROI responsive to that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of BEN ISRAEL with the teachings of LEE in view of HUANG because in paragraph 0030 BEN ISRAEL teaches that the system results in enhancing improves the signal to noise ratio of the base picture thereby improving imaging in LEE.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
03/08/2022